internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-109493-99 date date dear this letter is in reference to our letter dated date in which a ruling was issued regarding a proposed internal reorganization of it has since been discovered that ruling step iv should have read as follows p had contributed the jf1 stock to newco in exchange for voting common_stock and nonvoting preferred_stock of newco rev_rul thank you for your cooperation in this matter sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
